DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2020/0294620) hereinafter known as Bauer, and further in view of McQuilkin et al. (US 2020/0240841) hereinafter known as McQuilkin.


With regards to claim 1 and 10, Bauer a mobile platform and agricultural station [0063] and method for performing data analysis for plant phenotyping (Abstract), comprising:
a measuring device configured to measure a first spectral characteristic of light ([0021] teaches that plant traits have unique fingerprints or spectral signatures, therefore measuring a first spectral characteristic of light would have been obvious.) derived from a vegetation in a support target area [0111]([0063]; “…generating georeferenced spectral data based on the spatialized data and the digital surface.”; [0107]);
a storage device [0064][0065] configured to store a database of spectrum according to species that shows a feature a spectral characteristic of a desired crop has (Bauer; [0054][0107]).
Bauer teaches of a computer algorithm that processes analysis data sets by accessing and/or analyzing a database comprising of reference data sets for the purpose of determining plant traits as well as the phenotype of the plant [0054]. Bauer further teaches that the disclosed method can be used for all crops [0019].
Bauer does not specifically teach of a plant species determining unit configured to determine whether a plant included in the vegetation is the desired crop or not based on the database of spectrum according to species and a measurement result of the first spectral characteristic, and the reference further does not disclose that the desired crop includes rice plant.
McQuilkin discloses using spectral imaging analysis to noninvasively and remotely detect the presence, location, and/or quantity of a target substance in a scene [0002]. McQuilkin teaches of a system that allows specific wavelengths in a portion of the electromagnetic spectrum to be selected to uniquely identify the target substance and can be utilized for crop analysis ([0206]; Also see [0236]) and further teaches of crop species identification based on analysis of their spectral response [0282]. Such crops can be rice [0278]. McQuilkin further teaches of mapping a specific species of vegetation [0284] and the crop vegetation data can be utilized to create a map of a crop field [0215]. Finally, the reference teaches that the analysis of the captured image information may be performed by any suitable computing device [0021].
In view of McQuilkin, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Bauer with a computing device that can perform the functions of analyzing, identifying and discriminating crop species (such as rice crop) by their respective spectral response. The motivation is to analyze and identify rice plants, utilizing spectral data.  for the purpose of remotely detecting, locating, and measuring the quantity of said rice plant.

With regards to claim 2, Bauer, in view of McQuilkin, discloses the precision agriculture support system according to claim 1, wherein the measuring device comprises a hyperspectral camera (Bauer; hyperspectral imaging sensor) configured to optically observe the support target area ([0108]; Fig. 2; 20.1; field sector) and measure a spectral characteristic related to a predetermined wavelength range including at least a part of visible light, near-infrared rays, short-wavelength infrared rays, mid- wavelength infrared rays and long-wavelength infrared rays (McQuilkin; [0151]).

With regards to claim 3, Bauer, in view of McQuilkin, discloses the precision agriculture support system according to claim 1, wherein the plant species determination unit (McQuilkin; [0021]) is configured to carry out the determination based on a feature included in a mid-wavelength infrared band with wavelength from 3 microns to 5 microns among the measurement result of the first spectral characteristic. (McQuilkin [0151] teaches the range of 200 nm to 14,000 nm which is 0.2 microns to 14 microns.  The range overlaps the claim limitation.)

With regards to claim 4, Bauer, in view of McQuilkin, discloses the precision agriculture support system according to claim 1, wherein the plant species determining unit (McQuilkin; [0021]) carries out the determination based on a feature included in the long-wavelength infrared band with a wavelength from 8 microns to 14 microns among the measurement result of the first spectral characteristic. (McQuilkin [0151] teaches the range of 200 nm to 14,000 nm which is 0.2 microns to 14 microns.  The range overlaps the claim limitation.)

With regards to claim 5 and 11, Bauer, in view of McQuilkin, discloses the precision agriculture support system according to claim 1 and 10, 
wherein the storage device is further configured to store an abnormality database that shows a relationship between a type of abnormality that may occur to the support target area and a feature that daytime and nighttime spectral characteristics of the support target area where an abnormality has occurred have (Bauer; [0030]; time of the day, [0111]; healthy and diseased)(McQuilkin; [0281]), and 
wherein the measuring device is further configured to measure daytime and nighttime spectral characteristics of the support target area (Bauer; [0030]; time of the day), 
wherein the precision agriculture support system further comprises: 
an abnormality area identification unit (McQuilkin; [0021]) configured to identify an abnormality area where an abnormality is occurring among the support target area based on the measurement result of the spectral characteristic (McQuilkin; [0281]) (Bauer; [0108]); and 
a warning unit (McQuilkin; [0021])  configured to output a warning based on the abnormality database, the measurement result of the spectral characteristic and the identification result of the abnormality area. (Bauer; [0060])

With regards to claim 6 and 12, Bauer, in view of McQuilkin, discloses the precision agriculture support system according to claim 1 and 12, 
wherein the measuring device is further configured to measure daytime and nighttime spectral characteristics of the support target area (Bauer; [0030]; time of the day), 
wherein the precision agriculture support system further comprises: 
an abnormality area identification unit (McQuilkin; [0021]) configured to identify an abnormality area where an abnormality is occurring among the support target area based on the measurement result of the spectral characteristic (McQuilkin; [0281]) (Bauer; [0108]),
wherein the measuring device is further configured to measure a second spectral characteristic of light derived from a vegetation of the abnormality area among the vegetation of the support target area (McQuilkin; Fig. 16), 
wherein the storage device (McQuilkin; [0212]) is further configured to store an abnormality database that shows a relationship between a type of an abnormality that may occur to a plant and a feature that a spectral characteristic of a plant to which an abnormality has occurred has (McQuilkin; [0212][0281]), and 
wherein the precision agriculture support system further comprises: 
an abnormality nature estimation unit (McQuilkin; [0021])  configured to estimate a nature of the abnormality based on the abnormality database and a measurement result of the second spectral characteristic (McQuilkin; [0212][0281]) (Bauer; [0054][0107]; see the rejection of claim 1); and 
a warning unit (McQuilkin; [0021]) configured to output a warning based on an estimation result of the nature of the abnormality (Bauer; [0060]).

With regards to claim 7, Bauer, in view of McQuilkin, discloses the precision agriculture support system according to claim 5, wherein the measuring device is configured to measure temperature of the vegetation by measuring the spectral characteristic of light derived from the vegetation of the support target area. (Bauer; [0048[0049])

With regards to claim 8, Bauer, in view of McQuilkin, discloses the precision agriculture support system according to claim 6,
	wherein the measurement device is configured to measure temperature of the vegetation by measuring a spectral characteristic of a first band of light derived from the vegetation of the support target area (Bauer; [0048[0049][0109]),
wherein the first band is included in a set of a mid-wavelength infrared band with a wavelength from 3 microns to 5 microns and a long-wavelength infrared band with a wavelength from 8 microns to 14 microns (McQuilkin [0151]),
wherein the measuring device is configured to measure the second spectral characteristic by measuring a spectral characteristic of a second band of light derived from the vegetation of the abnormality area, and
wherein the second band is included in a set of a visible light band with a wavelength from 350 nanometers to 740 nanometers and a near-infrared band with a wavelength from 740 nanometers to 1 micron (McQuilkin [0151]; Fig. 16).

With regards to claim 9, Bauer, in view of McQuilkin, discloses the precision agriculture support system according to claim 5, 
wherein the measuring device further comprises a thermal infrared temperature detector configured to measure temperature of the vegetation by use of a thermal infrared band (Bauer; [0048][0049]), and
wherein the precision agriculture support system further comprises a correction unit (McQuilkin; [0021]) configured to correct influence of environment existing between the thermal infrared temperature detector and the vegetation on a measurement result of the temperature (Bauer; [0041])(McQuilkin; [0021]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Redden et al. (US 2015/0015697)
Janni et al. (US 2013/0094717)
Perry et al. (US 11,263,707)
Kurita et al. (JP 2016165303)
Zhang et al. (CN 105021562)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884